842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John E. SCOTT, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 86-2136.
United States Court of Appeals, Sixth Circuit.
March 24, 1988.

Before NATHANIEL R. JONES, MILBURN and BOGGS, Circuit Judges.

ORDER

1
This pro se Michigan prisoner appeals the district court's order denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.


2
Petitioner challenged his jury conviction for first degree criminal sexual conduct for which he received a life sentence.  Claiming that he was denied a fair trial, petitioner alleged (1) that the in-court identification was tainted by impermissibly suggestive pretrial identification procedures;  (2) that an inculpatory statement should have been excluded from trial;  (3) that testimony of blood type and hair analysis should have been excluded;  (4) that he was denied effective assistance of counsel;  and (5) that opinion testimony by a nonexpert should have been excluded from trial.  The district court determined that petitioner was not denied a fair trial and rejected the application for writ of habeas corpus.


3
Upon review, we conclude that denial of the petition was proper.  Accordingly, the district court's order is hereby affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.